MORROW, P. J.
The conviction is for child desertion; punishment fixed at a fine of $100 and confinement in the county jail for a period of 60 days. There are no bills of exceptions. A recital of the facts is deemed unnecessary. The evidence is sufficient to show that the appellant deserted his 3 year old child, W. R. Underwood; that he left him in destitute circumstances and had willfully failed to contribute to his support. The verdict of the jury, finding the appellant guilty of the charge, is supported by the-evidence. The judgment is affirmed.